IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
Vv. * Criminal No. CCB-03-00216
*
CHARLES MONTEZE HARMER *
ese dei de ok

MEMORANDUM AND ORDER

Now pending is the motion by Charles Harmer for a reduced sentence under § 404 of the
First Step Act. For the reasons stated below, the motion will -be granted.

Harmer was convicted by a jury in 2004 of possession with intent to distribute five grams
or more of cocaine base (Count Three) and possession with intent to distribute cocaine
hydrochloride (Count Four). At sentencing, he was found to be a career offender. Based on the
then-applicable 40-year statutory maximum on Count Three, the guideline range was found to be
262 — 327 months (34/V1). Harmer was sentenced to 262 months on Count Three with a concurrent
240 month sentence (the statutory maximum) on Count Four. !

Had Section 2 and 3 of the Fair Sentencing Act of 2010 been in effect when Harmer was
sentenced, Count Three would have carried no mandatory minimum and a statutory maximum of
20 years. Assuming the career offender range still applied, Harmer’s guidelines today would be
210 — 262 months (32/VI).

The government concedes that Harmer is eligible for resentencing on Count Three, but not
on Count Four, because it is not a “covered offense.” The government also argues that a reduction

should not be granted considering the factors under 18 U.S.C. § 3553(a), in particular Harmer’s

criminal history.
As to the government’s first argument, the court disagrees. Harmer was sentenced based
on a single guideline range determined after grouping both counts of conviction and based on the
statutory maximum for Count Three, not Count Four. Under the sentencing package doctrine, this
court has the authority to reduce the sentence on both counts. See Dean v. United States, 137 S.Ct.
1170, 1175-76 (2017); United States v. Pratt, 915 F.3d 266, 275 (4th Cir. 2019); United States v.
Ventura, 8604 F.3d 301, 309 (4th Cir. 2017); United States v. Opher, 2019 WL 3297201 * 11-12
(D.N.J. 2019); United States v. Black, 388 F.Supp. 3d 682, 688 (E.D. Va. 2019); United States v.
Biggs, 2019 WL 2120226, * 3 (N.D. Ill. 2019).

Considering the factors under 18 U.S.C. § 3553{a), the court also disagrees. A reduction
is warranted. While Harmer’s criminal history is serious, it is also very far in his past. He has a
very limited disciplinary record in the Bureau of Prisons, and a very positive record of education,
employment, and mentoring of others, thus demonstrating greater maturity and less risk of
recidivism, And the low end of the current career offender guideline range, 210 months, is still a
very significant sanction that sufficiently recognizes the seriousness of his non-violent drug
offenses. Further, Harmer faces the possibility of additional incarceration based on his pending
state parole violation.

Accordingly, the motion is GRANTED. The sentences on Counts Three and Four will be
reduced to concurrent terms of 210 months (but no less than time served plus 14 days). An
amended J&€ will be issued.

So Ordered this ae of October 2019. .

LOL
Catherine C. Blake
United States District Judge

 
